                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 MORPHOSYS AG,

                       Plaintiff,

              V.
                                             C.A. No. 16-221-LPS
 JANSSEN BIOTECH, INC .,
 GENMAB US, INC. and GENMAB A/S,


                       Defendants.


Kelly E. Farnan, Christine D. Haynes, RICHARDS, LAYTON & FINGER, P .A., Wilmington,
DE

James F. Hurst, KIRKLAND & ELLIS LLP, Chicago, IL
Patricia A. Carson, Christopher T. Jagoe, and Aaron D. Resetarits, KIRKLAND & ELLIS LLP,
New York, NY

      Attorneys for Plaintiff


Jack B. Blumenfeld and Brian P. Egan, MORRIS, NICHOLAS, ARSHT & TUNNELL LLP,
Wilmington, DE

Michael A. Morin, David P. Frazier, and Emily K. Sauter, LATHAM & WATKINS LLP,
Washington, DC
Roger J. Chin, LATHAM & WATKINS LLP, San Francisco, CA
Brenda L. Danek and Ann Marie Wahls, LATHAM & WATKINS LLP, Chicago, IL 60661
Michael R. Seringhaus, LATHAM & WATKINS LLP, Menlo Park, CA

      Attorneys for Defendants

                                    MEMORANDUM OPINION



January 25 , 2019
Wilmington, Delaware

UNSEALED ON
JANUARY 28, 2019
STARK, U.S District Judge:

       MorphoSys, Inc. (“MorphoSys” or “Plaintiff”) sued Janssen Biotech, Inc., Genmab US,

Inc., and Genmab A/S (together, “Janssen” or “Defendants”) for infringement of three patents on

antibodies that bind to the CD38 protein. (D.I. 205) Pending before the Court are summary

judgment motions filed by both sides. Janssen moves for summary judgment of (1) non-

infringement of the “human” antibody claims (D.I. 384) and (2) invalidity for lack of written

description, lack of enablement, and indefiniteness (D.I. 382). MorphoSys moves for summary

judgment of no invalidity for lack of enablement. (D.I. 390) The Court heard argument on

November 27, 2018. 1 (D.I. 461) (“Tr.”)

       For the reasons stated below, the Court will grant summary judgment as to non-

infringement of the human antibody claims; grant-in-part and deny-in-part summary judgment of

invalidity for lack of written description; deny summary judgment of invalidity for

indefiniteness; and grant summary judgment of invalidity for lack of enablement.

I.     BACKGROUND

       MorphoSys alleges infringement of U.S. Patent Nos. 8,263,746 (“the ‘746 patent”),

9,200,061 (“the ‘061 patent”), and 9,758,590 (“the ‘590 patent”). 2 The asserted patents describe

antibodies that can be used to treat blood cancer. (‘746 patent, Abstract) Specifically, in certain

kinds of blood cancer, a protein called CD38 appears on the surface of cancerous cells. (Id. at

1:14-19) The patents describe antibodies that bind to CD38, thus causing the destruction of the



1
  The parties also argued other summary judgment motions (D.I. 391, 388), Daubert motions
(D.I. 380, 393, 395, 396, 398), and motions to strike (D.I. 419, 435). The Court has already
ruled on these motions. (Tr. 113-19; D.I. 452)
2
 The Court will cite the ‘746 patent, but similar passages can be found in the ‘061 and ‘590
patents.

                                                     1
cancerous cells. (Id. at 1:49-63, 2:33-42) More specifically, the antibodies disclosed by the

patents are “human or humanized” – they appear human to the human immune system, and

therefore they do not trigger a deleterious immune response. (Id. at 6:55-60) Janssen produces

an antibody drug, Darzalex (chemical name “daratumumab”), that MorphoSys contends infringes

the asserted patents. (D.I. 205)

II.    LEGAL STANDARDS

       Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” The moving party bears the burden

of demonstrating the absence of a genuine issue of material fact. See Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986). An assertion that a fact cannot be

– or, alternatively, is – genuinely disputed must be supported either by citing to “particular parts

of materials in the record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials,” or by “showing that the materials cited do

not establish the absence or presence of a genuine dispute, or that an adverse party cannot

produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(A) & (B). If the

moving party has carried its burden, the nonmovant must then “come forward with specific facts

showing that there is a genuine issue for trial.” Matsushita, 475 U.S. at 587 (internal quotation

marks omitted). The Court will “draw all reasonable inferences in favor of the nonmoving party,

and it may not make credibility determinations or weigh the evidence.” Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

       To defeat a motion for summary judgment, the nonmoving party must “do more than

simply show that there is some metaphysical doubt as to the material facts.” Matsushita, 475
                                                     2
U.S. at 586; see also Podobnik v. U.S. Postal Serv., 409 F.3d 584, 594 (3d Cir. 2005) (stating

party opposing summary judgment “must present more than just bare assertions, conclusory

allegations or suspicions to show the existence of a genuine issue”) (internal quotation marks

omitted). The “mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment;” a factual dispute is

genuine only where “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). “If the

evidence is merely colorable, or is not significantly probative, summary judgment may be

granted.” Id. at 249-50 (internal citations omitted); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986) (stating entry of summary judgment is mandated “against a party who fails to

make a showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial”). Thus, the “mere existence of a

scintilla of evidence” in support of the nonmoving party’s position is insufficient to defeat a

motion for summary judgment; there must be “evidence on which the jury could reasonably

find” for the nonmoving party. Anderson, 477 U.S. at 252.

III.   NON-INFRINGEMENT OF THE “HUMAN” ANTIBODY CLAIMS

       Some of the asserted claims are directed to solely “human” antibodies (e.g., claim 1 of

the ‘746 patent, which claims “[a]n isolated human antibody”) while other asserted claims are

directed to “human or humanized” antibodies (e.g., claim 14 of the ‘746 patent, which claims

“[a]n isolated human or humanized antibody or antibody fragment thereof”). The terms

“human” and “humanized” are defined in the specifications (‘746 patent, 6:61-7:22), and these

definitions were adopted by the Court in its claim construction order (D.I. 102):




                                                     3
    Human                             Humanized

    one that is not chimeric (e.g.,   one that is (i) derived from a non-human source (e.g., a
    not “humanized”) and not          transgenic mouse which bears a heterologous immune system),
    from (either in whole or in       which antibody is based on a human germline sequence; or
    part) a nonhuman species          (ii) chimeric, wherein the variable domain is derived from a
                                      non-human origin and the constant domain is derived from a
                                      human origin or (iii) CDR-grafted, wherein the CDRs of the
                                      variable domain are from a nonhuman origin, while one or
                                      more frameworks of the variable domain are of human origin
                                      and the constant domain (if any) is of human origin

          Based on these constructions, in order for an antibody to be “human,” it must not be any

of the following: (i) chimeric, (ii) humanized, and (iii) derived even in part from a nonhuman

species. In other words, if an antibody is chimeric, humanized, or derived even in part from a

nonhuman species, then it is not human. Additionally, if an antibody satisfies one or more of

the three sets of conditions for being characterized as “humanized” then that antibody is not

human. This is because in order to be “human” an antibody must be “not humanized” and, as a

matter of logic, the same antibody cannot be both “humanized” and “not humanized.” 3

          Janssen moves for summary judgment of non-infringement of the “human” antibody

claims, 4 contending that daratumumab is not a “human” antibody either (1) literally (D.I. 385 at

4-7); or (2) under the doctrine of equivalents (id. at 7-10).

          For the reasons below, the Court concludes that no reasonable factfinder could find

infringement of the “human” antibody claims either literally or under the doctrine of equivalents.




3
 The explanation in this paragraph is based on the Court’s understanding of the claim
constructions it adopted, which are fully supported by the intrinsic evidence. To the extent
MorphoSys contends that these conclusions are based on arguments Janssen made in connection
with claim construction and subsequently waived, the Court disagrees.
4
  The “‘human’ antibody claims” are claims 1, 6, 7, 8, 12, and 13 of the ’746 patent, claim 15 of
the ’061 patent, and claims 1, 2, and 3 of the ’590 patent. (D.I. 425 at i)

                                                        4
               1.      Literal Infringement

       Janssen contends that the “human” antibody claims are not literally infringed because,

under the Court’s claim construction, daratumumab is “humanized” and not “human.” (Id. at 4-

7) Specifically, Janssen argues that (1) “human” and “humanized” are mutually exclusive (id. at

4-6); and (2) undisputed facts establish that daratumumab is humanized (id. at 6-7). Thus, to

Janssen, non-infringement of the “human” claims can be determined as a matter of law. (Id.)

       In its briefing, MorphoSys countered that: (1) an antibody can be both “human” and

“humanized” (D.I. 425 at 4-6); and (2) even if “human” and “humanized” are mutually

exclusive, a reasonable factfinder could conclude that daratumumab is “human” (id. at 2-4).

MorphoSys contends that substantial evidence exists for finding that the accused antibodies are

“human” because: (a) daratumumab is derived from human genes (albeit in mice); (b) Janssen

has characterized the accused product as “human” in representations to regulators and other

parties; and (c) the antibodies are not chimeric, and therefore, not “humanized” under the Court’s

constructions. (Id. at 2-4)

       However, during the hearing, MorphoSys dropped its argument that an antibody can be

both “human” and “humanized.” Instead, MorphoSys acknowledged that “human” and

“humanized” are mutually exclusive terms, though still contended that daratumumab is a

“human” antibody:

               THE COURT: [Y]our view [is] that the accused compound is both
               human and humanized; correct?

               COUNSEL: That is not our position . . . under the law we have
               from the Court now, that is not our position.

               THE COURT: So what is your position?

               COUNSEL: Our position is that [daratumumab] meets every,
               every part of the definition of “human,” and it does not meet the
               definition of “humanized antibody.” Specifically, that little
                                                    5
                 Roman numeral (i) which says “derived from a nonhuman source.”
                 It doesn't meet that because that means that the source contributed
                 to the sequence.

                 THE COURT: So you do agree then that a compound is either
                 human or humanized in the context of this patent, these patents?

                 COUNSEL: Under the claim constructions that the Court has given
                 as they exist now, our understanding, yes.

                 THE COURT: So they're mutually exclusive; correct?

                 COUNSEL: If the claim construction is as we see it, yes.

                 THE COURT: Under my claim construction as you understand
                 it, “human” and “humanized” are mutually exclusive; correct?

                 COUNSEL: Yes.

(Tr. 21-22) (emphases added)

         The Court agrees with Janssen that no reasonable juror could conclude that daratumumab

is a human antibody. This conclusion follows from the Court’s claim construction and

undisputed facts.

         First, any reasonable juror would conclude that daratumumab is a humanized antibody.

The relevant facts are not in dispute: MorphoSys agrees that daratumumab was made using a

transgenic mouse bearing a heterologous immune system and is based on a human germline

sequence. (See D.I. 389 Ex. 17, Davis Dep. 5 115-16, 133; Tr. 19-20) Thus, daratumumab is a

humanized antibody as defined under romanette (i) of the Court’s construction of “humanized.”

Since daratumumab is “humanized,” it is not “not humanized,” and, therefore, is not “human.”

         MorphoSys contends, nonetheless, that there is sufficient evidence to find that

daratumumab is not “derived from a non-human source” because the antibody is derived entirely



5
    Dr. C. Geoffrey Davis is one of MorphoSys’ technical experts.

                                                     6
from human genes. (D.I. 425 at 3) But MorphoSys’ argument is premised on a flawed

interpretation of “derived from a non-human source.” MorphoSys’ interpretation excludes the

specification’s sole example of an antibody “derived from a non-human source”: “a transgenic

mouse which bears a heterologous immune system.” (See ‘746 patent, 6:61-7:22) Thus,

MorphoSys’ argument fails as a matter of law. See Markman v. Westview Instruments, Inc., 517

U.S. 370, 388-91 (1996).

       The conclusion that daratumumab is not a human antibody follows from the Court’s

conclusion that daratumumab is a humanized antibody and MorphoSys’ admission that “human”

and “humanized” are mutually exclusive. Even without MorphoSys’ admission, the Court

concludes that an antibody produced using a transgenic mouse is a humanized antibody because

it is, as any reasonable factfinder would conclude, “from (either in whole or in part) a nonhuman

species.” Further, it is not a human antibody because it is not “not from . . . a nonhuman

species.”

       MorphoSys notes that Janssen has characterized daratumumab as “human” to regulators.

(D.I. 425 at 1) In those contexts, however, Janssen was not using the term “human” as it appears

in the patents or, crucially, as construed by the Court. At best, Janssen’s usage of “human”

might be considered extrinsic evidence as to the ordinary meaning of the claim term, but such

extrinsic evidence may not be used to modify the meaning clearly directed by the intrinsic

evidence. See Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005).

               2.      Doctrine of Equivalents

       MorphoSys contends that even if the “human” antibody claims are not literally infringed,

they are infringed under the doctrine of equivalents. (D.I. 425 at 6-10) Janssen argues that the

doctrine of equivalents does not apply for three reasons: (1) the disclosure-dedication rule;

(2) the specific exclusion principle; and (3) prosecution history estoppel. (D.I. 385 at 7-10)
                                                     7
       The Court finds that both disclosure-dedication and specific exclusion apply and will not

reach the issue of prosecution history estoppel.

                       a.      Disclosure-Dedication

       Under the “disclosure-dedication” rule, the doctrine of equivalents is unavailable for

subject matter disclosed in a patent but not included in the claims at issue. Johnson & Johnston

Assocs. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1054-55 (Fed. Cir. 2002) (en banc). “[T]he

relevant test is whether one of ordinary skill in the art reading the patent could identify a specific,

unclaimed alternative and understand that it could be used as a substitute for the claimed matter.”

Cent. Inst. for Experimental Animals v. Jackson Lab., 726 F. Supp. 2d 1045, 1048 (N.D. Cal.

2010); see also Toro Co. v. White Consol. Indus., Inc., 383 F.3d 1326, 1334 (Fed. Cir. 2004).

Disclosure-dedication is a question of law. See Toro, 383 at 1331.

       In the view of Janssen, the patents note that humanized antibodies could be made from

transgenic mice but do not claim (in the relevant claims) such antibodies. (D.I. 385 at 7-8)

MorphoSys counters that the disclosure-dedication rule does not apply because the patents do not

describe “humanized” antibodies as an alternative to “human” antibodies. (D.I. 425 at 9-10)

       The Court concludes that the disclosure-dedication doctrine applies here. A person of

ordinary skill reading the patent would identify humanized antibodies as an alternative to human

antibodies. See, e.g., ‘746 patent, 6:57-60 (“The antibodies of the invention . . . may be human

or humanized”); id. 6:61-7:22 (defining “human” antibody as “not humanized,” and defining

“humanized” antibody as having “non-human” source or origin); id., cl. 1 (claiming “human or

humanized” antibodies). Therefore, having claimed only human antibodies in some claims,

MorphoSys cannot now argue that those claims should also cover humanized antibodies under

the doctrine of equivalents.



                                                      8
                         b.     Specific Exclusion

          Under the “specific exclusion” principle, the doctrine of equivalents cannot broaden a

claim to cover a feature that is “the opposite of, or inconsistent with, the recited limitation.”

Augme Techs., Inc. v. Yahoo! Inc., 755 F.3d 1326, 1335 (Fed. Cir. 2014). Whether a purported

equivalent is specifically excluded is a question of law. See Lockheed Martin Corp. v. Space

Sys./Loral, Inc., 324 F.3d 1308, 1318 (Fed. Cir. 2003).

          Janssen contends that daratumumab is specifically excluded because it is a humanized

antibody, which is the “opposite[]” of a human antibody. (D.I. 385 at 8-9) In its briefing,

MorphoSys contended that specific exclusion does not apply because “human” and “humanized”

are not mutually exclusive. (D.I. 425 at 10) However, as noted above, MorphoSys admitted

during oral argument that “human” and “humanized” are mutually exclusive terms, as construed

by the Court. (Tr. 21-22)

          The Court concludes that humanized antibodies are specifically excluded from the claims

directed solely to human antibodies. This conclusion follows logically from MorphoSys’

admission; given that a human antibody cannot also be a humanized antibody (and vice versa),

the terms are “inconsistent with each other.” Augme, 755 F.3d at 1335. Moreover, a holding that

humanized antibodies were equivalent to human antibodies would render the claim term “human

or humanized” redundant. Cf. Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17,

29 (1997) (“It is important to ensure that the application of the doctrine [of equivalents], even as

to an individual element, is not allowed such broad play as to effectively eliminate that element

in its entirety.”). Therefore, daratumumab is specifically excluded from the “human” antibody

claims.




                                                      9
IV.    INVALIDITY

       Janssen moves for summary judgment of invalidity of all asserted claims for failure to

comply with the written description and enablement requirements of 35 U.S.C. § 112. (D.I.

382). Janssen also moves for summary judgment of invalidity of the Binding Claims 6 due to

indefiniteness. (Id.) MorphoSys moves for summary judgment of no invalidity for lack of

enablement on the 192-206 Claims. 7 (D.I. 390)

       Section 112 8 provides, in pertinent part, that:

               The specification shall contain a written description of the invention
               and of the manner and process of making and using it, in such full,
               clear, concise and exact terms as to enable any person skilled in the
               art to which it pertains, or with which it is most nearly connected, to
               make and use the same . . . .

Section 112 sets out separate requirements for written description and enablement. See Ariad

Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1344 (Fed. Cir. 2010) (holding that written

description and enablement requirements are separate). Still, these requirements “often rise and

fall together.” Id. at 1352.

       For the reasons below, the Court will grant-in-part and deny-in-part Janssen’s motion and

will deny MorphoSys’ motion.




6
 The Binding Claims are claims 14, 15, 18, 27, and 28 of the ’746 patent; claims 1, 5, 6, 11, 12,
and 15 of the ’061 patent; and claims 1, 2, and 3 of the ’590 patent. (D.I. 383 at v)
7
 The “192-206 Claims” are claim 18 of the ‘746 patent; claims 1, 5, 6, 11, 12, and 15 of the ‘061
patent; and claims 1-3 of the ‘590 patent.
8
  The statute was amended in September 2011 by the America Invents Act (“AIA”). See Leahy-
Smith America Invents Act, Pub. L. No. 112-29, 125 Stat. 284, 300-01 (2011). The pre-AIA
version of § 112 applies in this case. The post-AIA version of this portion of the statute is
identical to the pre-AIA version.

                                                     10
        A.      Written Description

                1.      Applicable Standard

        Whether a specification satisfies the written description requirement is a question of fact.

See GlaxoSmithKline LLC v. Banner Pharmacaps, Inc., 744 F.3d 725, 729 (Fed. Cir. 2014). To

comply with the written description requirement, a patent’s specification “must clearly allow

persons of ordinary skill in the art to recognize that the inventor invented what is claimed.”

Ariad, 598 F.3d at 1351 (internal alterations and quotation marks omitted). To meet this

standard, the specification must convey that the patentee “had possession of the claimed subject

matter as of the filing date.” Id. at 1350. To show possession of a genus, a patentee must

disclose (1) “a representative number of species falling within the scope of the genus” or

(2) “structural features common to the members of the genus,” so that “one of skill in the art can

‘visualize or recognize’ the members of the genus.” Id.

        “[A]n adequate written description requires a precise definition, such as by structure,

formula, chemical name, physical properties, or other properties, of species falling within the

genus sufficient to distinguish the genus from other materials.” Regents of the University of

California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). “[F]unctional claim

language can meet the written description requirement when the art has established a correlation

between structure and function.” Enzo Biochem, Inc. v. Gen–Probe Inc., 323 F.3d 956, 964

(Fed. Cir. 2002). The adequacy of the disclosure is evaluated in view of “the existing knowledge

in the particular field, the extent and content of the prior art, the maturity of the science or

technology, [and] the predictability of the aspect at issue.” Ariad, 598 F.3d at 1351.

                2.      Analysis

        Janssen contends that the claims lack sufficient written description because the patents

fail to disclose (1) any species of the Binding Claims (D.I. 383 at 13-17), (2) sufficiently

                                                      11
representative species for any claimed genus (id. at 19-24), and (3) common structural features

sufficient to visualize or recognize the claimed genera (id. at 24-26).

       For the reasons below, the Court concludes that a reasonable factfinder could find that:

(1) a species was disclosed for the Binding Claims; and (2) representative species were disclosed

for all asserted claims. The Court also concludes that any reasonable factfinder would find that

the patents fail to disclose structural features common to the members of the genus in a manner

sufficient to meet the written description requirement.

                       a.      Binding Claims

       Janssen first argues that the patents lack written description for the Binding Claims,

which are claims on antibodies that bind to certain parts of the CD38 protein. (D.I. 383 at 12-17)

Specifically, Janssen contends that the patents fail to show actual possession of any species of

the Binding Claims. (Id. at 13-14) To Janssen, the specification identifies only binding sites

using peptide mapping experiments, and a person of ordinary skill in the art (“POSA”) would

know that peptide mapping experiments do not reliably identify binding sites. (Id. at 14-16)

Janssen further contends that the binding sites identified in Figure 7 of the patents for one

particular antibody (MOR03080) are demonstrably false; Janssen conducted an x-ray

crystallography experiment that, according to Janssen, proves that MOR03080 does not actually

bind to CD38 at the locations identified in Figure 7. (Id. at 16-17) Janssen also cites results

obtained by MorphoSys in another peptide mapping study (“the Replitope Report”) that showed

different binding locations for MOR03080, and contends that the Replitope Report further

illustrates the unreliability of the binding data disclosed in the patent. (Id. at 7-8) In view of all

this evidence, Janssen asserts that no reasonable factfinder could find the specification conveys

that MorphoSys was in actual possession of any antibodies that bind to the regions of CD38

claimed in the patents. (Id. at 13)
                                                      12
          MorphoSys counters that even though peptide mapping results “do not necessarily

perfectly correspond” to the binding location in a patient, peptide mapping is a “valid tool” that,

at the time of the patent, was “widely used” to predict binding. (D.I. 424 at 17-18) MorphoSys

notes that Defendants have also used peptide arrays to characterize binding and have presented

these results to the PTO and the FDA. (Id. at 17-18) MorphoSys contends that Janssen’s x-ray

experiment is not relevant to the written description inquiry because it occurred after the priority

date of the patents, and, in any event, that the x-ray crystallography data does not disprove the

results disclosed in Figure 7. (Id. at 16-17)

          Having considered the parties’ arguments and evidence, the Court concludes that there

are genuine disputes of material fact that preclude summary judgment of lack of written

description for the Binding Claims. A reasonable factfinder could find that peptide mapping was

recognized as sufficiently reliable to demonstrate possession to a POSA. (See e.g., D.I. 387 Ex.

12, Messing 9 Reb. ¶¶ 77, 387, 386, 388, 456-460; D.I. 387 Ex. 11, Hubbard 10 Reb. ¶¶ 51-54)

Janssen is correct that post-priority-date evidence can be considered where, as here, it is used to

evaluate whether the disclosed species sufficiently represent the claimed genera. See Amgen, Inc

v. Sanofi, 872 F.3d 1367, 1379 (Fed. Cir. 2017). Even so, based on the record evidence, a

reasonable factfinder – taking the evidence in the light most favorable to MorphoSys – could

find that Figure 7 of the patents conveys possession, notwithstanding the x-ray crystallography

data and the Replitope Report. (See e.g., D.I. 389 Ex. 15A, Robinson11 Op. ¶ 43; D.I. 426 Ex.



9
    Dr. Joachim Messing is one of MorphoSys’ technical experts.
10
     Dr. Stevan R. Hubbard is one of MorphoSys’ technical experts.
11
     Dr. William H. Robinson is one of Janssen’s technical experts.



                                                     13
59, Ravetch 12 Dep. 296; D.I. 387 Ex. 12, Messing Reb. ¶ 454; D.I. 426 Ex. 54, Eck Dep. 78-79,

80, 85, 107, 113-14, 177; D.I. 426 Ex. 58, Féthière 13 Dep. 46-47, 85-86; D.I. 387 Ex. 12,

Messing Reb. ¶ 95)

          Therefore, the Court will deny this portion of Janssen’s summary judgment motion.

                         b.      Representative species

          Janssen next argues that the patents do not provide “a representative number of species”

for any of the claimed genera. (D.I. 383 at 19-24); see also Ariad, 598 F.3d at 1350. To

Janssen, this conclusion follows from the following facts that Janssen contends are not in

genuine dispute: (1) the claims cover a very large number of actual and potential antibodies (D.I.

383 at 18-19); (2) the four disclosed antibodies differ dramatically from one another and from

the other antibodies that fall within the scope of the claims (D.I. 383 at 20-21; D.I. 444 at 6-7);

(3) the potential variants of the four disclosed antibodies are not representative of the full claim

scope (D.I. 383 at 21-22; D.I. 444 at 5-6); and (4) daratumumab binds to completely different

parts of CD38 than the disclosed antibodies and could never have been made using the phage

display method described in the patent (D.I. 383 at 22-23; D.I. 444 at 6). Janssen also contends

that Dr. Messing’s testimony that the four disclosed antibodies are representative is flawed

because he applied the wrong standard. (D.I. 383 at 23-24)

          MorphoSys counters that there is a genuine issue as to the representativeness of the

disclosed species because: (1) genuine disputes of fact exist regarding the size of the claimed

genera (D.I. 424 at 18-22); (2) daratumumab and MOR03079 have substantial structural

similarity, including 90% sequence similarity (D.I. 424 at 13); (3) daratumumab could have been


12
     Dr. Jeffrey V. Ravetch is one of Janssen’s technical experts.
13
     Dr. James Féthière is one of Janssen’s technical experts.

                                                      14
made by a POSA employing the teachings of the patents (D.I. 424 at 13); and (4) besides

daratumumab, Janssen has not actually identified any antibodies that are effective but are not

variants of the disclosed antibodies and yet fall within the scope of the claims (D.I. 424 at 13-

14).

          The Court concludes that there are genuine issues of material fact that preclude summary

judgment here. For example, a reasonable factfinder could find that the four disclosed antibodies

are representative of all known members of the claimed genera, including daratumumab. (See,

e.g., D.I. 386 Ex. 4C, Bradbury 14 Rep. ¶ 175; D.I. 387 Ex. 12, Messing Reb. ¶ 277; D.I. 426 Ex.

56, Bradbury Dep. 274)

          Therefore, the Court will deny this portion of Janssen’s summary judgment motion.

                         c.      Common structural features

          Janssen also contends that the patents fail to disclose any structural elements that would

“inform one of skill how to identify antibodies possessing the claimed properties.” (D.I. 383 at

24).

          The Court agrees. As Janssen points out, the claims “cover any and all CD38 antibodies

that satisfy broad functional tests, yet the specification does not teach the necessary correlation

between those claimed functional properties (i.e., binding within specific locations or different

cell-killing activities) and the structural characteristics (e.g., the amino acid sequence) of

antibodies having those properties.” (Id. at 17) Indeed, multiple MorphoSys witnesses admit

that an antibody’s sequence cannot be used to predict its binding properties. (See, e.g., D.I. 392

Ex. 20, Messing Dep. 210-12 (stating that “you couldn’t say in terms of the primary sequence



14
     Dr. Bradbury is one of Janssen’s technical experts.



                                                      15
anything about the properties of the protein”); D.I. 387 Ex. 12, Messing Reb. ¶ 282 (stating that

“sequence similarity . . . does not tell you about binding properties of antibodies”); D.I. 392 Ex.

21, Landes 15 Dep. 79-80 (stating that “[t]he primary sequence can’t tell you where it’s going to

bind”)) In fact, it is undisputed that even small changes to an antibody’s sequence, particularly

in the antibody’s complementarity determining regions, can have dramatic and unpredictable

effects on function. (See D.I. 392 Ex. 22, Lund 16 Dep. 183-84 (stating that “a single point

mutation . . . maybe . . . would change the binding of the antibody . . . to its target”); D.I. 392 Ex.

20, Messing Dep. 163-64 (agreeing that “you can’t necessarily predict what the result of the

change [to an antibody’s sequence] is, but you can screen for it”) MorphoSys’ expert, Dr.

Messing, when asked in deposition if he would know whether a change made to an antibody’s

sequence would “make the antibody better, worse or the same,” answered: “No. . . . [T]hat’s

why you have to do the validation, the experiment.” (D.I. 392 Ex. 20, Messing Dep. 164)

         Given the undisputed lack of a known relationship between an antibody’s structure (its

sequence) and its function (its binding properties), the only reasonable conclusion is that the

specification does not sufficiently disclose structural features common to the members of the

genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1301

(Fed. Cir. 2014).

         MorphoSys contends that a POSA could visualize the claimed genera because the claims

recite structural limitations. (See D.I. 424 at 14-15) In particular, MorphoSys cites certain

claims’ limitations to “human or humanized” antibodies, limitations to “IgG” or “IgG1”

antibodies, and limitations to antibodies with “VH3 heavy chain” and a “kappa light chain.”


15
     Dr. Gregory Landes is one of MorphoSys’ technical experts.
16
     Dr. Frances Lund is one of MorphoSys’ technical experts.

                                                      16
(Id.) As Janssen points out, it is undisputed that the structural features are present in many

antibodies that do not bind to CD38, and some of the disclosed anti-CD38 antibodies do not

possess these limitations. (D.I. 383 at 24-25) (citing D.I. 386 Ex. 4A, Bradbury Op. ¶¶ 256, 475-

76) Thus, the asserted claims’ structural limitations do not provide structure sufficient to satisfy

the written description requirement.

       MorphoSys also contends that the “unique structural motif” identified by Dr. Messing

provides substantial evidence of common structural features. (D.I. 424 at 14-15) Dr. Messing

obtained the motif (“the pentapeptide motif”) by looking at a disclosed embodiment,

MOR03079, and daratumumab, and identifying what MorphoSys contends are common

structural features between the parts of the two antibodies that bind to the 192-206 region of the

CD38 protein. (Id.) However, the pentapeptide motif is not properly considered because it relies

on knowledge that a POSA did not have at the priority date of the patents – namely,

daratumumab’s amino acid sequence and the knowledge that daratumumab binds to CD38. See

Ariad, 598 F.3d at 1351 (“[A] written description analysis occurs ‘as of the filing date sought.’”).

MorphoSys admits that the motif is post-priority-date evidence, but likens it to evidence allowed

in Amgen, 872 F.3d at 1379. (D.I. 424 at 15-16) MorphoSys’ analogy is unpersuasive. In

Amgen, the post-priority-date evidence – including the existence of the accused compound – was

held admissible because it was relevant to the number and nature of species that actually exist

within the claimed genus. See 872 F.3d at 1373. The pentapeptide motif, on the other hand, “is

evidence illuminating the state of the art subsequent to the priority date” and, therefore, “is not

relevant” to the written description inquiry. Id.

       For these reasons, the Court will grant summary judgment with respect to the “structural

features” prong of the written description issue.



                                                     17
       B.      Enablement

               1.      Applicable Law

        “Enablement is a question of law based on underlying factual findings.” MagSil Corp. v.

Hitachi Glob. Storage Techs., Inc., 687 F.3d 1377, 1380 (Fed. Cir. 2012). “Enablement serves

the dual function in the patent system of ensuring adequate disclosure of the claimed invention

and of preventing claims broader than the disclosed invention.” Id. at 1380-81.

       “To be enabling, the specification of a patent must teach those skilled in the art how to

make and use the full scope of the claimed invention without undue experimentation.” Id. at

1380 (internal quotation marks omitted; emphasis added). “Thus, a patentee chooses broad

claim language at the peril of losing any claim that cannot be enabled across its full scope of

coverage.” Id. at 1381. “The scope of the claims must be less than or equal to the scope of the

enablement to ensure that the public knowledge is enriched by the patent specification to a

degree at least commensurate with the scope of the claims.” Id. (internal quotation marks

omitted).

       “Whether undue experimentation is needed is not a single, simple factual determination,

but rather is a conclusion reached by weighing many factual considerations.” In re Wands, 858

F.2d 731, 737 (Fed. Cir. 1988). Although “a specification need not disclose what is well known

in the art,” “[t]ossing out the mere germ of an idea does not constitute enabling disclosure.”

Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997). In addition, a patent

“cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the

missing information in the specification.” ALZA Corp. v. Andrx Pharm., LLC, 603 F.3d 935, 941

(Fed. Cir. 2010).




                                                    18
               2.      The requirement to enable the “full scope” of the claims

       Each party contends that the other misstates the law for enablement, particularly

regarding the requirement to teach the “full scope” of the invention. (D.I. 399 at 30; D.I. 418 at

4-15; D.I. 442 at 17-19) Given the parties’ dispute, the Court will describe its understanding of

the “full scope” requirement in further detail.

       The “full scope” requirement does not require the specification to “provide a detailed

recipe for preparing every conceivable permutation” of a claimed embodiment. Pfizer Inc. v.

Teva Pharm. USA, Inc., 555 F. App’x 961, 967 (Fed. Cir. 2014). Nor need a specification

disclose which specific compounds are covered by a claim and which are not. See Application of

Angstadt, 537 F.2d 498, 502 (C.C.P.A. 1976).

       However, it is not always sufficient if a specification merely enables a POSA to practice

an embodiment of the claimed invention. To the contrary, the Federal Circuit has repeatedly

found claims not enabled despite a specification’s disclosure of operative embodiments. See,

e.g., Wyeth & Cordis Corp. v. Abbott Labs., 720 F.3d 1380, 1384 (Fed. Cir. 2013); MagSil Corp.

v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1382-83 (Fed. Cir. 2012); Sitrick v.

Dreamworks, LLC, 516 F.3d 993, 999-1000 (Fed. Cir. 2008). For example, in Sitrick, 516 F.3d

at 999-1001, claims directed to integrating audio into a pre-existing video game or movie were

not enabled, even though the specification enabled the technique for video games, because the

specification did not enable the technique for movies. In MagSil, 687 F.3d at 1379-84, claims to

a semiconductor device that could change in resistance by “at least 10%” were not enabled, even

though the specification enabled a device that changed resistance by 11.8%, because the

specification did not enable devices that changed resistance by 100% or 1000% percent. In

Wyeth, 720 F.3d at 1382, the patent claimed methods of treating an arterial disease using any

rapamycin compound with specified structural and functional properties and disclosed a
                                                    19
rapamycin compound, sirolimus, that has the specified properties. The Court held that the claims

were not enabled because the specification did not enable the making of any claimed rapamycin

compound other than sirolimus. See id. at 1382-86.

       The pattern the Court discerns from these cases is this: the full scope of a claim is not

enabled when there is an embodiment within the claim’s scope that a person of ordinary skill,

reading the specification, would be unable to practice without undue experimentation.

               3.      Pertinent facts that are either undisputed or, based on
                       the record, can only reasonably be resolved in Janssen’s favor

                       a.      The number of unique human antibodies
                               that bind to CD38 is very large

       Any reasonable factfinder would have to find that very many unique anti-CD38

antibodies exist. Dr. Bradbury “very conservative[ly]” estimates that there are 1019 (ten

quintillion) anti-CD38 antibodies. (D.I. 386 Ex. 4A, Bradbury Op. ¶¶ 184-250) Although

MorphoSys disputes Dr. Bradbury’s methodology and this particular number (D.I. 424 at 18-22;

D.I. 424 at 33-38; D.I. 442 at 20), MorphoSys does not genuinely dispute that the accurate

number is very large. (See, e.g., D.I. 392 Ex. 20, Messing Dep. at 126-27 (Dr. Messing agreeing

there are “millions” or “billions” of variations of disclosed antibodies); id. 134 (“[T]here are so

many . . . you couldn’t write them out . . . one neither can [write] them out or make them”))

MorphoSys’ expert, Dr. Messing, when asked in deposition “how many antibodies are thought to

bind to a single antigen,” responded: “that number’s, of course, very large.” (D.I. 392 Ex. 20,

Messing Dep. at 244-45)




                                                     20
                         b.      A very large number of human anti-CD38 antibodies
                                 also meet each asserted claim’s other limitations

          Each of the asserted claims limits the recited human anti-CD38 antibodies in multiple

ways. For example, certain claims limit the antibodies to (1) being IgG or IgG1 antibodies; 17

(2) having a specified antibody dependent cellular cytotoxicity (ADCC) or cell dependent

cytotoxicity (CDC) effectiveness; 18 (3) binding to specific epitopes; 19 (4) being used in

treatment; 20 and (5) having specific structural characteristics. 21

          According to Dr. Bradbury’s estimates, which he characterizes as “very conservative,”

the most limiting claim (claim 3 of the ‘590 patent) would cover 0.5% of all human anti-CD38

antibodies. (D.I. 386 Ex. 4A, Bradbury Op. ¶ 300) In his estimation, every other claim would

cover an even greater percentage of all human anti-CD38 antibodies. (Id. ¶ 301)

          MorphoSys does not appear to dispute Dr. Bradbury’s estimates of the percentage of

human anti-CD38 antibodies that would meet the claims’ various other limitations. Indeed,

many of Dr. Bradbury’s estimates are based on testimony by MorphoSys’ experts. (See, e.g., id.

¶ 258 (relying on Dr. Ravetch’s testimony); id. ¶ 268 (relying on Dr. Eck’s testimony))

          It follows that any reasonable factfinder would have to find that each claim covers a very

large number of antibodies.




17
     Claims 6, 7, 12, and 13 of the ‘746 patent; claim 1 of the ‘590 patent.
18
     Claims 1, 6, and 7 of the ‘746 patent, and claims 8, 12, and 13 of the ‘746 patent, respectively.
19
  Claims 14, 15, 18, 27, and 28 of the ‘746 patent; claims 1, 5, 6, 11, 12, and 15 of the ’061
patent; and claims 1, 2, and 3 of the ’590 patent.
20
     Claims 1, 5, 6, 11, 12, and 15 of the ‘061 patent.
21
     Claims 1, 2, and 3 of the ‘590 patent.

                                                          21
                       c.     “Non-conservative” variants of known antibodies
                              would have to be screened to determine their effectiveness

       It is undisputed that there are two ways of making new antibodies that come within the

scope of the claims: (1) de novo, through methods like phage display (which were used to

discover the antibodies expressly disclosed in the patents) and transgenic mice (which were used

to discover daratumumab); or (2) by making variants of known effective antibodies. (‘746

patent, 10:44-15:51; D.I. 387 Ex. 12, Messing Reb. ¶¶ 212-27, 360) It is also undisputed that

variants of an antibody can be made by substituting amino acids in either the framework regions

of the antibody or in the CDRs of the antibody. (’746 patent, 10:65-12:2, 15:3-8; D.I. 387 Ex.

12, Messing Reb. ¶¶ 212-27)

       It is further undisputed that “conservative” variants of antibodies that are known to be

effective would be “reasonably expected” to be effective. (D.I. 386 Ex. 4C, Bradbury Rep.

¶ 110; D.I. 426 Ex. 56, Bradbury Dep. 202:7-16) Here, “conservative” refers to “conservative

point substitutions,” a process by which one makes substitutions only within the framework

regions of an antibody. (D.I. 387 Ex. 12, Messing Reb. ¶¶ 212, 320) Based on the record, a

reasonable factfinder would have to find that such “conservative point substitutions” would have

a “small impact” on the antibody’s functional properties, including whether it binds to CD38.

(D.I. 387 Ex. 12, Messing Reb. ¶¶ 212, 320)

       However, it is further undisputed that an antibody made via non-conservative changes,

especially by changes to the antibody’s complementarity-determining regions (CDRs), would

have to be screened in order to determine its effectiveness. (See, e.g., ’746 patent, 15:3-17

(discussing making “variants . . . by diversifying one or more amino acid residues . . . preferably

. . . in one or more CDRs, and by screening the resulting collection of antibody variants for

variants with improved properties”); D.I. 386 Ex. 4C, Bradbury Rep. ¶ 38; D.I. 392 Ex. 20,


                                                    22
Messing Dep. 162-63 (stating it “makes sense” that “changes to the CDR region would be more

likely to affect the activity of the antibody”); id. 163-64 (agreeing “you can’t necessarily predict

what the result of [changing a CDR] is, but you can screen for it”); id. 244-45; see also id. 100

(noting that when making changes to antibodies, “[y]ou would have to search out which change

is good, and there could also be some that are not good”))

       Thus, any reasonable factfinder would have to find that new antibodies within the claims

can be discovered by varying known antibodies, and when this is done by non-conservative point

substitutions, the resulting non-conservative variant would need to be screened to determine its

effectiveness.

                       d.      Daratumumab is not a conservative
                               variant of any antibody disclosed in the patents

       There is no genuine dispute that daratumumab is not a conservative variant of any

disclosed antibody. This conclusion follows logically from the following undisputed facts. As

discussed above, it is undisputed that an antibody’s binding properties are substantially

dependent on its CDR, and that changes to a CDR affect an antibody’s binding properties in an

unpredictable manner. Thus, substantially changing the CDR of an antibody is not a

conservative variation. It is also undisputed that daratumumab’s CDR is only 35% similar to that

of MOR03079, the most similar disclosed antibody. (D.I. 386, Ex. 4D, Bradbury Corr. ¶ 319)

Hence, the only reasonable conclusion is that daratumumab is not a conservative variant of

MOR03079.

                       e.      Obtaining antibodies within the claims that are not
                               conservative variants of disclosed antibodies would
                               require substantial time and effort by a POSA

       While not undisputed, any reasonable factfinder would conclude that a POSA would

require substantial time and effort to discover antibodies within the claims that are not


                                                     23
conservative variants of the disclosed antibodies. As discussed above, a POSA could obtain such

an antibody either by: (1) designing a variant of a known antibody; or (2) by isolating an

antibody using a de novo technique. In either case, as Janssen points out, “each [antibody]

would need to be designed or isolated, synthesized, and then screened for cell-killing activity,

binding to various regions of CD38, and/or treatment of cancer, and sequenced to determine

whether it met the framework limitations of the ’590 patent.” (D.I. 383 at 29)

       Based on the record evidence, the only reasonable conclusion is that these steps would

take a substantial amount of time and effort. For example, three of MorphoSys’ experts

characterized screening techniques as “extremely laborious [and] involving trial-and-error

experimentation,” and exhibiting “a lot of variability,” “tak[ing] a while to get them up and

running,” such as “a period of months” or “longer.” (D.I. 387 Ex. 11, Hubbard Reb. ¶ 26

(describing x-ray crystallography); Landes Dep. at 192-93 (describing cell-killing assays); D.I.

392 Ex. 20, Messing Dep. 260 (describing cell-killing assays))

       MorphoSys’ own experience developing the disclosed antibodies supports this

conclusion. It took MorphoSys four years between starting its CD38 program and filing its first

provisional patent application. (D.I. 387 Ex. 12, Messing Reb. ¶ 363) Several months of that

time were needed to isolate, purify, and characterize the four disclosed antibodies (D.I. 392 Ex.

28, Dep. Ex. 1006 at 30) That MorphoSys attempted to develop MOR202 continuously for 15

years and still failed to obtain clinical approval further demonstrates the difficulty of antibody

development. (D.I. 392 Ex. 24, Urban Tr. at 384-86) While there may well be genuine disputes

as to the precise degree of difficulty, and the specific amount of time and effort required by a

POSA to obtain a non-conservative but claimed variant, any reasonable factfinder would have to

find that the time and effort involved would be substantial.



                                                     24
                4.       Application of the Wands factors

        In view of the factual conclusions above, any reasonable factfinder would find that

practicing the claims’ full scope would require experimentation. To determine whether that

amount of experimentation is “undue,” the Court will evaluate the Wands factors. See Alcon

Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180, 1188 (Fed. Cir. 2014). The Wands factors are:

“(1) the quantity of experimentation necessary, (2) the amount of direction or guidance

presented, (3) the presence or absence of working examples, (4) the nature of the invention,

(5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or

unpredictability of the art, and (8) the breadth of the claims.” 858 F.3d at 737.

        Applying the Wands factors, the Court concludes, as a matter of law, that undue

experimentation would be needed to practice the full scope of the claimed invention. First, with

respect to “the quantity of experimentation necessary,” the Court finds that obtaining antibodies

within the claims (other than conservative variants of disclosed antibodies) would require

substantial time and effort by a POSA. Turning to “the amount of direction or guidance

presented” and “the presence or absence of working examples,” the specifications are largely

unhelpful. Although the patents provide four working examples, they do not teach a POSA how

to predict from an antibody’s sequence whether it will bind to CD38. Nor do the patents

improve a POSA’s ability to discover any of the countless antibodies within the scope of the

claims that are not a conservative variant of a disclosed antibody. Rather, a POSA attempting to

obtain a claimed antibody that is not a variant of a known antibody would have to do essentially

the same amount of work as the inventors of the patents-in-suit; like the inventors, a POSA

would have to discover these antibodies de novo through phage display or another technique.

(Compare ‘746 patent, 22:26-28 (noting that disclosed embodiments were generated using phage



                                                         25
display) with D.I. 387 Ex. 12, Messing Reb. ¶ 352 (stating that POSA could use phage display or

other techniques to generate further CD38 antibodies))

        The specifications’ deficiencies are particularly acute in view of the next four factors:

“the nature of the invention,” “the state of the prior art,” “the relative skill of those in the art,”

and “the predictability or unpredictability of the art.” A POSA would know that conservative

variants of the disclosed antibodies could be designed and would be “reasonably expected” to be

effective even without screening. However, not all antibodies covered by the claims are

conservative variants of disclosed antibodies. That is, the claims also encompass non-

conservative variants. A POSA would not be able to predict the function of these antibodies

from their sequences. Rather, a POSA could only discover claimed embodiments that are non-

conservative variants either (1) though trial and error, by making random, non-conservative

changes to the disclosed antibodies and then screening those antibodies for desired binding

properties, or (2) by discovering the antibodies de novo using, for example, phage display or

transgenic mice. Each of these techniques would take a POSA substantial time and effort.

        Turning to the final factor, the Court finds that “the breadth of the claims” here is vast.

There are a very large number of anti-CD38 antibodies, and a very large number of them meet

the claims’ other limitations. Where, as here, the claims recite functional limitations that cover

countless embodiments in an unpredictable field, the specification must do more than place a

POSA at “a starting point . . . for further research” and instruct them to “engage in an iterative,

trial-and-error process.” ALZA Corp. v. Andrx Pharmaceuticals, LLC, 603 F.3d 935, 941 (Fed.

Cir. 2010). Yet, with respect to the claimed non-conservative variants, that is essentially what

the patents here do.




                                                       26
       MorphoSys contends that any experimentation required to practice the invention would

be “routine.” (See, e.g., D.I. 424 at 27-28; D.I. 399 at 28-33; D.I. 442 at 13-15) In particular,

MorphoSys contends that a POSA could “readily” generate a number of antibodies, including

MOR03079 and related antibodies, which a POSA could “reasonably expect” to come within the

claims. (D.I. 399 at 29; D.I. 424 at 27; D.I. 442 at 13) To MorphoSys, the specification

“supplement[s] the knowledge of a POSA that amino acid substitutions between sequences are

often tolerated without giving rise to substantial differences in behavior.” (D.I. 424 at 27)

(internal quotation marks omitted) But this contention – even accepted as true at this stage –

does not get to the relevant question: whether the full scope of the claims, which is quite broad,

is enabled. While certain conservative amino acid substitutions would create new antibodies

while preserving a known antibody’s properties, many claimed antibodies could not be

discovered by making conservative substitutions.

       For all of these reasons, application of the Wands factors leads the Court to conclude that

the claims are not enabled.

               5.      Comparison to Wyeth, Enzo, and Idenix

       Janssen analogizes the instant case to those confronted by the Federal Circuit in Wyeth

and by this Court in Enzo and Idenix (the cases collectively referred to as “WEI”). See Wyeth,

720 F.3d at 1380; Enzo Life Scis., Inc. v. Gen-Probe Inc., 2017 WL 2829625 (D. Del. June 28,

2017); Idenix Pharm. LLC v. Gilead Scis., Inc., 2018 WL 922125 (D. Del. Feb. 16, 2018). The

Court agrees with Janssen that these three cases further support the Court’s conclusion here of

non-enablement.

       As in WEI, the claims here are directed to a composition of matter genus that is claimed

partially by the composition’s structure and partially by its function. Compare ‘590 patent, cl. 1

(claiming antibody with recited structural features and binding properties) with Wyeth, 720 F.3d
                                                     27
at 1382-83 (claiming treatment of restenosis using effective amount of rapamycin compound);

Enzo, 2017 WL 2829625, at *1-4 (claiming oligo or polynucleotide with recited structural

features that hybridizes to nucleic acid sequence of interest and is detectable after hybridization);

and Idenix, 2018 WL 922125, at *10 (claiming treatment of hepatitis C using nucleoside with

recited structural properties).

        Similarly to WEI, the specification here allows a POSA to readily make and use some

species. Compare ‘746 patent, Fig. 7, 15:17-27 (disclosing four antibodies and describing

process of making conservative variants) and D.I. 386 Ex. 4C, Bradbury Rep. ¶ 159 (“I do not

dispute that the specification enables one of skill in the art to make the four antibodies actually

disclosed in sequence terms therein . . . .”) with Wyeth, 720 F.3d at 1381 (disclosing sirolimus, a

working embodiment); Enzo, 2017 WL 2829625, at *5-6 (disclosing “Example V”); and Idenix,

2018 WL 922125, at *11 (disclosing working example nucleosides).

        However, also as in WEI, the compositions disclosed in the patents are only a small

subset of those that satisfy the claims’ structural limitations. (Compare supra IV.B.3.d, with

Wyeth, 720 F.3d at 1384 (finding that “tens of thousands” of compounds met structural

limitations of claims); Enzo, 2017 WL 2829625, at *6 (finding there were “a vast number” of

possible variants to claimed invention); and Idenix, 2018 WL 922125, at *12 (finding that

structural limitations were satisfied by “billions” of compounds).

        Like in WEI, the invention here is in an unpredictable field; a POSA could not determine

a new composition’s functional properties solely from its structure. (Compare supra IV.B.3.d

with Wyeth, 720 F.3d at 1385 (finding that “even minor alterations” to disclosed species could

impact its efficacy); Enzo, 2017 WL 2829625, at *6 (“[T]he relevant field [here] is even more

unpredictable than in Wyeth.”); and Idenix, 2018 WL 922125, at *19 (finding that “the activity of



                                                     28
a modified nucleoside, and especially its effectiveness in treatment of HCV, is unpredictable –

even for compounds satisfying the Structural Limitations”).

       And, importantly, as in WEI, a POSA would need to engage in time-consuming, non-

routine trial-and-error testing in order to obtain claimed-but-not-disclosed compositions.

(Compare supra IV.B.3.e with Wyeth, 720 F.3d at 1385 (stating that POSA would need to

engage in “laborious iterative process” to determine what candidates fall within claimed genus);

Enzo, 2017 WL 2829625, at *6 (stating that POSA “would have no choice but to make and test a

vast number of possible variants to the claimed invention”); and Idenix, 2018 WL 922125, at *19

(finding that screening compounds that met structural limitations to determine if they also met

functional limitations would take “substantial time and effort”). For all of these reasons, here, as

in WEI, the full scope of the claims is not enabled.

       MorphoSys’ attempts to distinguish WEI are unpersuasive. MorphoSys contends that

here, unlike in Wyeth, a POSA would not need to conduct complicated experiments to generate

operative embodiments. (D.I. 424 at 28) Instead, according to MorphoSys, the specification

here “guides POSAs to ‘preferred substitutions’ that lead to antibodies with predictable

properties.” (Id.) That contention may well accurately describe the process by which a POSA

would make conservative variants of the disclosed antibodies. However, to enable the full scope

of the claims as construed by the Court, it is not sufficient that the patent allows a POSA readily

to make and use some species within the broad, claimed genus. Even the patents in Wyeth did

that much. See 720 F.3d at 1381 (disclosing sirolimus as working example). Instead, the

specification must enable the full scope of the claims. See id. at 1385. Here, that includes

antibodies that are not merely conservative variants of the disclosed antibodies – and, here, the




                                                       29
patent does not allow a POSA to readily make and use (or even identify) all such embodiments.

Instead, undue experimentation is required.

       MorphoSys’ attempt to distinguish Idenix fails for similar reasons. MorphoSys contends

that “[u]nlike in Idenix, it is undisputed that a POSA could readily generate a number of

antibodies falling within the scope of the claims and that the specification enables one of skill in

the art to make exemplary antibodies from the specification.” (D.I. 399 at 36) (internal citations,

quotation marks, and emphases omitted) It is true that a POSA, armed with MorphoSys’ patents,

could “readily” create conservative variants of the disclosed antibodies and “reasonably expect”

them to work. (D.I. 386 Ex. 4C, Bradbury Rep. ¶ 110; D.I. 426 Ex. 56, Bradbury Dep. 202)

But, again, this is inadequate. The patentee in Idenix, too, disclosed working embodiments. See

2018 WL 922125, at *22. These working embodiments, however, were only a subset of all

embodiments covered by the claims, and a POSA could not have discovered the non-disclosed

working embodiments without undue experimentation. See id. at *21-22. The same

circumstances are present here, warranting the same conclusion: the full scope of the claims is

not enabled.

       MorphoSys also argues that the claims in WEI covered “different classes” of compounds

that could not be practiced without undue experimentation, whereas the claims here “all recite a

single class of compounds well defined by a structure: an antibody.” (D.I. 442 at 18-19)

(emphasis added) Relatedly, MorphoSys contends that a specification only fails to enable the

‘full scope’ of a claim if there are “a significant subset of embodiments – generally an entire

class” – that a POSA would not have been able to make without undue experimentation. (Id. at

17) (emphasis added) It is unclear what MorphoSys means by “class” but, regardless, this

characterization is unhelpful to MorphoSys. If MorphoSys means that a “class” is the type of



                                                     30
compound recited by the claims, then none of the claims at issue in WEI or here is directed to

multiple classes. Compare ‘746 patent, cl. 1 (claiming an “antibody”) with Wyeth, 720 F.3d at

1382 (claiming treatment method using a “rapamycin”); Enzo, 2017 WL 2829625, at *1

(claiming an “oligo–or polynucleotide”); and Idenix, 2018 WL 922125, at *12 (claiming

treatment of hepatitis C with a “nucleoside”). On that view, the claims here and in WEI are not

enabled because not every claimed compound – that is, not every member of the class – can be

obtained by a POSA without undue experimentation.

       Alternatively, if MorphoSys means by a “class” only those embodiments that a POSA

could make without undue experimentation, then the claims here and in WEI are all directed to

multiple classes. For example, in Wyeth, one (enabled) class of the claimed rapamycin would

consist of sirolimus, the disclosed embodiment, and another (non-enabled) class would include

all rapamycins that meet the claims’ functional limitations but are not sirolimus. See 720 F.3d at

1381-85. Similarly, in Enzo, one (enabled) class of the claimed polynucleotide labelling

technique would use the polynucleotide disclosed as Example 5 of the patent, and another (non-

enabled) class would use any effective polynucleotide other than Example 5. See 2017 WL

2829625, at *1-4. Likewise, in Idenix, one (enabled) class of the claimed method of treating

hepatitis C would use a nucleoside disclosed in the patent, and another (non-enabled) class

would use a nucleoside that was effective but not disclosed in the patent. 2018 WL 922125, at

*21. Here, on this view, one (enabled) class of the claimed antibody would include the disclosed

antibodies and conservative variants thereof, and another (non-enabled) class would include all

antibodies that met the claims’ limitations but were not conservative variants of a disclosed

antibody.




                                                    31
       In the end, the conclusion is the same: the claims here are much like the claims in WEI,

and, like those claims, they are invalid for lack of enablement.

               6.      Conclusion regarding enablement

       As explained above, the record reveals no genuine disputes of material fact that preclude

a conclusion of non-enablement. Accordingly, for the reasons stated above, the Court concludes

that, even drawing all reasonable inferences in favor of MorphoSys, clear and convincing

evidence shows that each of the patents-in-suit is invalid for lack of enablement. The Court will

grant Janssen’s motion for summary judgment of invalidity for lack of enablement and will deny

MorphoSys’ motion for summary judgment of no lack of enablement.

       C.      Indefiniteness

               1.      Applicable Law

       A patent claim is indefinite if, “viewed in light of the specification and prosecution

history, [it fails to] inform those skilled in the art about the scope of the invention with

reasonable certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014).

A claim may be indefinite if the patent does not convey with reasonable certainty how to

measure a claimed feature. See Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341

(Fed. Cir. 2015). But “[i]f such an understanding of how to measure the claimed [feature] was

within the scope of knowledge possessed by one of ordinary skill in the art, there is no

requirement for the specification to identify a particular measurement technique.” Ethicon

Endo–Surgery, Inc. v. Covidien, Inc., 796 F.3d 1312, 1319 (Fed. Cir. 2015).




                                                      32
               2.     Analysis

       The Binding Claims 22 are claims directed to antibodies that bind to a specific part of the

CD38 protein. Janssen contends that the Binding Claims are indefinite because the patents do

not make sufficiently clear which measurement technique to use to determine whether an

antibody meets the binding properties recited by the Binding Claims. (D.I. 383 at 31-35) The

Court disagrees. As MorphoSys notes (D.I. 424 at 33-34), the patents clearly describe measuring

binding using PepSpot, which is MorphoSys’ tool for peptide mapping. (‘746 patent, 26:27-

27:36) As MorphoSys contends, a POSA would know to measure binding using PepSpot. (Id. at

34)

       Janssen’s analogies to Teva and Dow are not persuasive. (See D.I. 383 at 32-33) In

Teva, the term found indefinite, “molecular weight,” was used in the specification in a way that

suggested “peak average molecular weight,” defined by the patentee during prosecution as

“weight average molecular weight,” and then defined separately during prosecution as “peak

average molecular weight.” Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1344-45

(Fed. Cir. 2015). In Dow, the term found indefinite, “slope of strain hardening,” could have been

computed four different ways, yet the intrinsic evidence was entirely silent as to which method to

use. See Dow Chemical Co. v. Nova Chemicals Corp. (Canada), 803 F.3d 620, 634 (Fed. Cir.

2015). Here, by contrast, the intrinsic evidence repeatedly and consistently describes the use of

PepSpot to measure binding properties. (‘746 patent, 26:27-27:36)

       Janssen contends that a POSA would not use PepSpot to measure binding because “there

is no dispute that PepSpot cannot definitively measure binding to the actual CD38 protein.” (D.I.



22
  The Binding Claims are claims 14, 15, 18, 27, and 28 of the ’746 patent; claims 1, 5, 6, 11, 12,
and 15 of the ’061 patent; and claims 1, 2, and 3 of the ’590 patent. (D.I. 383 at v)

                                                    33
444 at 17-18) In support of this contention, Janssen relies on binding data for MOR03080 from

the Replitope Report and Janssen’s x-ray crystallography experiment, which Janssen argues

shows the inaccuracy of peptide mapping techniques like PepSpot. (Id.) But Janssen’s extrinsic

evidence – which would have been unavailable to a POSA at the pertinent date of the patent – is

not relevant to the indefiniteness inquiry as the intrinsic evidence unambiguously conveys to a

POSA that epitope mapping techniques like PepSpot can be used to measure an antibody’s

binding properties. (‘746 patent, 26:1-27:36; see also Vitronics Corp. v. Conceptronic, Inc., 90

F.3d 1576, 1583 (Fed. Cir. 1996))

       For the above reasons, the Janssen has failed to meet its burden to show, by clear and

convincing evidence, that the Binding Claims are indefinite.

V.     CONCLUSION

       For the reasons given above, the Court concludes that: (1) Janssen does not infringe the

“human” antibody claims; (2) none of the patents-in-suit discloses sufficient structural features

common to the members of the claimed genera to meet the written description requirement; and

(3) each of the patents-in-suit is invalid for lack of enablement. Janssen’s motions for summary

judgment will be granted on those bases. The Court will: (1) deny the remainder of Janssen’s

motion for summary judgment with respect to written description; (2) deny Janssen’s motion for

summary judgment with respect to indefiniteness; and (3) deny MorphoSys’ motion for summary

judgment with respect to enablement. An appropriate order follows.




                                                    34
